Dismiss Writ and Opinion Filed this 30th day of January, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00100-CV

                            IN RE BILLY RICHARDSON, Relator

                 Original Proceeding from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. F-0175463-PL

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Bridges
       Before the Court is relator’s petition for writ of mandamus in which relator complains

that the convicting court has failed to rule on his motion for production of the medical report

prepared in connection with the rape examination of the victim. The motion for production of

the medical report was filed in conjunction with relator’s post-conviction petition for habeas

corpus. Relator’s petition for writ of habeas corpus was filed in the convicting court on April 1,

2011. The motion for production of the medical report was filed in the convicting court on July

13, 2011. The Texas Court of Criminal Appeals denied the petition for writ of habeas corpus on

November 14, 2012.

       This Court does not have jurisdiction over relator’s petition. Article 11.07 contains no

role for the courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, no

pet.) While the courts of appeals have concurrent mandamus jurisdiction with the Court of
Criminal Appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805,

808 (Tex. Crim. App. 2003), only the Court of Criminal Appeals has jurisdiction in final post-

conviction habeas corpus proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2010); In re Turk, 14-09-00129-CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.]

Feb. 19, 2009, no pet.); In re Bailey, 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex. App.—

Houston [14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d at 717. Should an

applicant find it necessary to complain about an action or inaction of the convicting court with

regard to any matter related to the petition for writ of habeas corpus, the applicant may seek

mandamus relief only from the Court of Criminal Appeals. In re McAfee, 53 S.W.3d at 717.

Because relator’s petition for mandamus arises from a failure to rule on a motion in his post-

conviction application for writ of habeas corpus, we do not have jurisdiction over the complaint.

Accordingly, we DISMISS his petition for writ of mandamus for want of jurisdiction.




       140100F.P05                                  /David Bridges/
                                                    DAVID BRIDGES
                                                    JUSTICE




                                              –2–